Citation Nr: 0326798	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a skin disorder.  

2.  Entitlement to an initial compensable rating for right 
hand sprain.

3.  Entitlement to an initial compensable rating for right 
knee strain.  

4.  Entitlement to service connection for irregular heart 
beat.  

5.  Entitlement to service connection for residuals head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In pertinent part, the RO granted 
service connection for right hand sprain and right knee 
sprain and assigned noncompensable ratings.  The RO also 
denied entitlement to service connection for irregular 
heartbeat and residuals of head injury.  The record reflects 
that he subsequently perfected a timely appeal regarding 
these issues.

This case currently is under the jurisdiction of the VA 
Regional Office in Montgomery, Alabama.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal. In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  This statute redefined 
the obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The new law also eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, VA has 
published new regulations to implement many of the provisions 
of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002)).

In this case, the RO most recently adjudicated the claims on 
appeal in a September 2000 rating decision, following which a 
Statement of the Case was issued in October 2001.  
Accordingly, the veteran has not been advised of the 
provisions of the VCAA, which were subsequently enacted in 
November 2000, or of its implementing regulations.  Although 
the case was transferred to the Board in July 2002 (nearly 
two years after enactment of the VCAA), there is no 
indication in the file that the RO notified the appellant of 
the new law.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In addition, there has been a change in the law affecting the 
adjudication of the claim of entitlement to a rating in 
excess of 10 percent for erythema annulare centrifugum 
(formerly diagnosed pityriasis rosea), which is currently 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Effective August 30, 2002, the rating criteria applicable to 
evaluating skin conditions under 38 C.F.R. § 4.118, have been 
amended.  See 67 Fed. Reg. 49,590-599 (July 31, 2002).  In 
this case, the new regulatory criteria used for the 
evaluation of skin conditions have not yet been applied to 
the veteran's claim.  Since this change in law occurred while 
the appeal was pending, the Board must apply the version of 
the law that is more favorable to the claim.  Karnas v. 
Derwinski, supra.  However, we must apply the old law prior 
to the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any 
legislative act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue).

Finally, a review of the claims presented reflects that 
additional evidentiary development is required.  The record 
reflects that VA has not examined the veteran since June 
2000.  However, additional evidence pertaining to his claims 
on appeal has been added to the record since that time.  The 
veteran will be given an opportunity to identify and present 
any additional evidence pertinent to his claims and to report 
for a VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
appeals.  He should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess any treatment 
records dated from 2002 and forward 
pertaining to his disabilities of the 
right hand, right knee, skin, irregular 
heart beat, and residuals of head injury.  

a.  Any additional evidence provided 
by the veteran should be associated 
with the file, and any indication from 
the veteran that he has no additional 
evidence, information, or argument to 
present should be documented for the 
record.  

b.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care 
providers, VA or non-VA, who have 
treated him for his disabilities, he 
should execute any necessary 
authorizations, and the named health 
care providers should be contacted and 
asked to provide copies of all 
clinical records documenting their 
treatment.

2.  The RO should schedule the appellant 
for orthopedic and skin examinations, to 
evaluate the severity of the veteran's 
service-connected disabilities of the 
right hand and knee (arthritis), and skin 
disorder.  The claims folder and a copy 
of this Remand must be made available to 
the examiner(s) prior to the 
examination(s).  A notation to the effect 
that review of those records took place 
should be included in the examination 
report(s).  

a.  All tests and studies should be 
conducted, to include range of motion 
testing of the right hand and knee, 
and all clinical findings, including 
evidence of muscle damage of the right 
hand and knee should be described in 
detail.  In addition, the examiner 
should report any indication of pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement of the right hand and knee, 
and to the extent possible, should 
opine as the extent to which such 
symptoms, if shown, result in 
functional impairment.

b.  The examination of the skin should 
include an evaluation which addresses 
the percentage of the entire body 
affected, or the percentage of exposed 
area affected, and the type of 
treatment administered as well as 
whether the skin disorder is 
manifested by exfoliation, exudation, 
or itching.  

3.  The veteran should be scheduled for 
an appropriate VA examination in order to 
determine the nature and etiology of his 
claimed residuals of head trauma, to 
include headaches.  The claims folder and 
a copy of this Remand must be made 
available to the examiner(s) prior to the 
examination(s).  A notation to the effect 
that review of those records took place 
should be included in the examination 
report(s).  

a.  The examiner should be asked to 
provide a diagnosis for any 
neurological disability found on 
examination.  The examiner should also 
be asked to thoroughly review the 
veteran's medical history, and to 
provide an opinion as to etiology for 
any condition found on examination.  
In particular, the examiner should 
offer an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50-50 probability) that any 
currently diagnosed headache disorder 
(to include the head trauma due to a 
fall) is related to any incident of 
the veteran's military service, or 
whether such an etiology or 
relationship is unlikely (i.e. less 
than a 50-50 degree of probability).

b.  The examiner should explain the 
medical findings and principles which 
support his or her conclusions. 

4.  The veteran should also be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
etiology of his claimed irregular 
heartbeat.  The claims folder and a copy 
of this Remand must be made available to 
the examiner(s) prior to the 
examination(s).  A notation to the effect 
that review of those records took place 
should be included in the examination 
report(s).  

a.  The examiner should be asked to 
provide a diagnosis for any 
cardiovascular disability found on 
examination.  The examiner should also 
be asked to thoroughly review the 
veteran's medical history and to 
provide an opinion as to etiology for 
any such condition found on 
examination.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not (i.e., at least a 50-50 
probability) that any currently 
diagnosed cardiovascular disorder is 
related to any incident of the 
veteran's military service, or whether 
such an etiology or relationship is 
unlikely (i.e. less than a 50-50 
degree of probability).

b.  The examiner should explain the 
medical findings and principles which 
support his or her conclusions.  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required under the 
VCAA by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West2002) are fully complied with 
and satisfied.

6.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal, to include consideration of the 
newly enacted provisions of 38 C.F.R. § 
4.118, pertaining to the evaluation of 
skin conditions.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).  If the 
benefits sought on appeal remain denied, 
the appellant and his representative, 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b).


